DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
The Amendment filed Mar. 03, 2022 has been entered. Claims 1-5 remain pending in the application. 



Response to Arguments
Applicant's arguments filed Mar. 03, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 5) about objection to claim 1, Examiner withdraws the objection after applicant’s explanation.

Regarding Applicant’s argument (REMARKS page 5) about rejection under 35 U.S.C. §112(b) to claims 3 and 4, Examiner withdraws the objection after applicant’s amendment.

1 and 5 of amendment is moot based on the new ground rejections. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (U.S. Patent No. 20180011187, hereafter Katayama).
Regarding claim 1, Katayama discloses that a radar image processing device ([0017] lines 1-2) comprising:
processing circuitry ([0055] line 2) configured to: 
calculate a phase difference between a phase with respect to a first radio wave receiving point and a phase with respect to a second radio wave receiving point  of each of a plurality of reflected signals present in each of pixels at corresponding pixel positions among a plurality of pixels included in a first suppression range and among a plurality of pixels included in a second suppression range ([0080] lines 1-6, phase difference for each pixel in suppression range determined by ST1052; [0056] line 4-5, items 1011 and 1012 for the first point and the second point), the first suppression range being a suppression range of reflected signals in a first radar image capturing an observation area from the first radio wave receiving point, the second suppression range being a suppression range of reflected signals 
calculate each of phase rotation amounts in the pixels included in the second suppression range from each phase difference calculated ([0080] lines 6-7, 14-17; Assume first signal A1*exp(jφ1) and second signal A2*exp(jφ2), output of phase difference calculator is first signal A1*exp(jφ1), second signal A2*exp(-jφ2), The product of these two is A1*A2*exp[j(φ1-φ2)], where exp[j(φ1-φ2)] is the phase rotation amounts.);  
rotate the phases in the pixels included in the second suppression range on a basis of the respective rotation amounts calculated ([0082] lines 6-7), 
suppress unnecessary reflected signals in the first suppression range by calculating a difference between pixel values of pixels at corresponding pixel position among the pixels included in the first suppression range and the pixels obtained by the phase rotation included in the second suppression range {[0082] lines 7-11 for pixel difference; [0080] lines 3-6 for suppression range, pixel of interest, two SAR images, corresponding pixel; It is obvious that unnecessary reflected signals are not considered in the processing because only pixels of interest are processed.}; and
output a suppressed image (Fig.7 for each image; [0082] lines 11-13, corrected, data of the signal amplitude; [0058] line 1 from bottom, amplitude of each pixel; It is obvious that the corrected is for each pixel of an image.).

Regarding claim 2, which depends on claim 1, Katayama discloses that in the radar image processing device, the processing circuitry is further configured to
calculate a spatial shift of an interference phase of a reflected signal in the first suppression range and a reflected signal in the second suppression range ([0095] lines 6-8; [0096] lines 6-8), and


Regarding claim 3, which depends on claim 1, Katayama discloses that in the radar image processing device, the processing circuity is further configured to 
receive specification ([0055] line 7 item 1054) of the first suppression range and the second suppression range ([0059] lines 1-5), wherein 
output the first suppression range, the specification of which is received, and the second suppression range, the specification of which is received ([0062] lines 5-8, get specification; [0079] lines 11-17, get suppression range, which corresponds to overlap pixels).

Regarding claim 4, which depends on claim 1, Katayama discloses that in the radar image processing device, the processing circuitry is further configured to: 
receive specification ([0055] line 7 item 1054) of the first suppression range, and determine, as the second suppression range, a range in the second radar image at a position corresponding to that of the first suppression range ([0079] lines 17-24 for pixel matching), and 
output each of the first suppression range, the specification of which is received, and the determined second suppression range ([0079] lines 11-17, get suppression range, which corresponds to overlap pixels).


Regarding claim 5, Katayama discloses that a radar image processing (([0017] lines 1-2)) method comprising: 

calculating each of phase rotation amounts in the pixels included in the second suppression range from each phase difference calculated ([0080] lines 6-7, 14-17; Assume first signal A1*exp(jφ1) and second signal A2*exp(jφ2), output of phase difference calculator is first signal A1*exp(jφ1), second signal A2*exp(-jφ2), The product of these two is A1*A2*exp[j(φ1-φ2)], where exp[j(φ1-φ2)] is the phase rotation amounts.); 
rotating the phases in the pixels included in the second suppression range on a basis of the respective rotation amounts calculated ([0082] lines 6-7), 
suppressing unnecessary reflected signals in the first suppression range by calculating a difference between pixel values of pixels at corresponding pixel position among the pixels included in the first suppression range and the pixels obtained by the phase rotation included in the second suppression range ([0082] lines 7-11 for pixel difference; [0080] lines 5-6 for suppression range {[0082] lines 7-11 for pixel difference; [0080] lines 3-6 for suppression range, pixel of interest, two SAR images, 
outputting a suppressed image (Fig.7 for each image; [0082] lines 11-13, corrected, data of the signal amplitude; [0058] line 1 from bottom, amplitude of each pixel; It is obvious that the corrected is for each pixel of an image.).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648